Citation Nr: 1422409	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for and right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied entitlement to the benefits enumerated above.

In July 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The available evidence is in relative equipoise as to whether the Veteran's degenerative disc disease of the cervical spine is related to service.  

2.  Lumbar spine degenerative disc disease is not shown to be related to service.

3.  A right knee disability did not manifest in service or for many years thereafter and is not otherwise related to service.

CONCLUSIONS OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his cervical spine degenerative disc disease was incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008, before the RO issued its decision.  The letter addressed all three notice elements, namely what evidence was required to substantiate the claims, VA's responsibilities for obtaining evidence, and the Veteran's duties for obtaining evidence.  The letter also advised him of the type of information mandated by the Court in Dingess.   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs) and private medical evidence.  The Veteran was afforded a comprehensive VA examination in furtherance of the claims, and he was afforded the opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  As to the hearing before the undersigned, neither the Veteran nor his representative expressed any concerns regarding any deficiencies in the manner in which the Acting Veterans Law Judge conducted the hearing; thus, the Board concludes that the hearing was conducted as required.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 
38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked). 

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The "chronic diseases", per se, include arthritis, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Discussion

In June 2002, the Veteran was involved in a motor vehicle accident.  He sustained multiple lacerations with probable loss of consciousness.  An X-ray study of the head indicated that the skull was within normal limits.  Lacerations of the chin and neck were sutured as were lacerations of the left forearm, right arm, and right hand.  There were numerous abrasions on both lower limbs.  After three days of observation, the Veteran was returned to duty.

In July 1972, the Veteran complained of not being able to bend the right knee since the accident.

On separation examination in September 1973, no abnormalities of the right knee, cervical spine, or low back were noted.

In December 2008, the Veteran was afforded a VA medical examination.  After examining the Veteran and reviewing the STRs and other relevant documents in the record, the examiner opined that the claimed disabilities were unrelated to service to include a motorcycle accident therein because the STRs were silent as to a diagnosis of a right knee, low back, or cervical spine disability.  The examiner diagnosed degenerative disc disease of the cervical spine and opined that it was unrelated to service, as there was no evidence of chronicity or continuity of care after service.  As to the low back, the examiner opined that lumbar degenerative disc disease was unrelated to service due to lack of chronicity and the absence of continuity of care.  Similarly, referring to an October 2008 right knee arthroscopy, the examiner diagnosed status-post right knee surgery with expected outcome and opined that a right knee disability was unrelated to service due to the lack of chronicity and the lack of continuity of care.  The Board notes that other evidence of record reveals that the Veteran has right knee osteoarthritis.

At the July 2012 hearing before the undersigned, the Veteran indicated that he began to experience problems with the right knee, cervical spine, and low back in the 1980's and 90's.  Indeed, he indicated that his in-service injuries healed prior to service separation.  He did not report any other relevant post-service injuries or events that would have caused injury to the right knee, cervical spine, or lumbar spine.

Cervical spine 

In June 2009, RBL, M.D. diagnosed cervical spondylitic disease and opined that the cervical spine findings were consistent with an injury in 1972 and that the foregoing was all he could say with a reasonable degree of certainty.  A similar opinion was reached by MCB, M.D. in an undated document.

Because the origins of degenerative disc disease are complex in nature, the Board cannot credit the Veteran's assertions regarding the etiology of the current cervical spine disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  There remain opposing competent medical opinions, namely that of the December 2008 VA examiner and those of the private physicians.  Of the two private medical opinion, the Board in particular credits that of Dr. RBL, as it is based on the relevant facts and reflects certainty.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).

It appears that both the VA examiner and Dr. RBL were aware of the same facts about the in-service accident and the nature of the Veteran's injuries therein.  Both substantiated their opinions.  Presumably, both the VA examiner and Dr. RBl are equally qualified to opine regarding the origins of the Veteran's current neck disability.  The evidence for and against the claim, therefore, is at least in relative equipoise, in which case the Veteran must prevail.  Gilbert, supra.  Service connection for degenerative disc disease of the cervical spine is therefore granted.  38 C.F.R. § 3.303.

Lumbar spine 

In August 1992, the Veteran sought treatment for his back.  He gave no history of prior back problems.  In June 2009, however, he reported back pain and stated that he felt that it was due to the 1972 accident.  

The Veteran's allegations regarding the origins of his lumbar spine degenerative disc disease do not constitute competent evidence because the origins of degenerative disc disease are complex and beyond the ken of lay knowledge.  See Jandreau, supra.  The only competent and credible evidence of record is that of the VA examiner who opined, based on examination of the Veteran and a review of the record, that the Veteran's low back disability was unrelated to service to include the motorcycle accident therein.  Pursuant to this evidence, service connection for degenerative disc disease of the lumbar spine must be denied.  38 C.F.R. § 3.303.

The benefit of the doubt rule does not apply herein because the preponderance of the competent and credible evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Right knee 

The Veteran has right knee osteoarthritis.  In February 2009, CBB, M.D. indicated that the Veteran underwent a right knee arthroscopy in October 2008 and that at the time of surgery, he was found to have chondromalacia as well as a medial meniscus tear.  Dr. CBB indicated in essence that it was possible that the Veteran's present right knee disability was due to the in-service accident.  Dr. CBB's opinion is not probative, as it is speculative in nature, and medical evidence that is speculative, general, or inconclusive cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Although the Veteran clearly complained of right knee symptomatology in service, no right knee disability was apparent on separation.  The Veteran himself indicated that his accident-related injuries healed in service.  According to his own testimony, as well, he did not have right knee problems for many years after service.  Thus, the Board concludes that a right knee disability was not incurred in service or for many years thereafter and that service connection for a right knee disability is not warranted based on in-service incurrence, presumptively based on onset within the first post-service year, or based on continuity of symptomatology.  38 C.F.R. §§ 3.303(a) and (b); 3.307, 3.309(a).  

Finally, there is no other probative evidence tending to show that a right knee disability is otherwise related to service.  38 C.F.R. § 3.303(d).  The Veteran's views on the origins of right knee osteoarthritis are not probative because the origins and causes of osteoarthritis are complex in nature and beyond the ken of lay knowledge.  Jandreau, supra.  The only competent and credible evidence of record regarding the etiology of the right knee disability is that of the December 2008 VA examiner who explained why he believed that the current right knee disability was unrelated to service or to any incident therein.  Pursuant to this evidence, service connection for a right knee disability must be denied.  38 C.F.R. § 3.303.

The benefit of the doubt rule does not apply herein because the preponderance of the competent and credible evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for cervical spine degenerative disc disease is granted.

Service connection for lumbar degenerative disc disease is denied.

Service connection for a right knee disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


